APPLICATION FOR REHEARING
No 3316. Decided May 29, 1941
BY THE COURT:
An application for rehearing is filed in which defendant’s attorney states that it should have a rehearing for the reason, first, that in reading the bill of exceptions, the court evidently failed to consider that important bit of evidence marked exhibit “A”, which is the affidavit of the complainant to the effect that the defendant is not the father of her child. We will admit that this affidavit did not come to our attention. Young women who charge one with being the father of their bastard child, when they are under pressure, make contradictory statements. She filed her complaint on September 19, 1938. The affidavit was made on the 2nd of August, 1938, and of course was available to the defendant for whatever purposes it could be properly used. It may well be that in the uncertainty of the complainant’s amorous life she was honestly of the opinion that Blackburn was not the father of her child. Nevertheless the case was tried upon the ground that he was, and she at the trial so testified. No doubt Blackburn was highly pleased to get this affidavit, but it seems to have failed him under the scrutiny of the jury. While we did not observe this affidavit before, yet we do not now feel that it should cause us to grant a rehearing.
Second, that the Court failed to consider authorities cited. While the Court may not comment upon all authorities cited, yet it always examines the same when pertinently cited.
We have re-read the case of State ex reí v Hereda, 8 Abs 581, and do not find that it justifies the granting of the application. The facts therein stated have no relation to the facts in this case.
Application for rehearing denied.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.